Citation Nr: 0202786	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  93-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating due to individual 
unemployability by reason of service connected disability, 
for the period beginning November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 1991 and February 
1992 rating decisions of the RO denying an evaluation in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability as well as a total rating based on 
individual unemployability.  In a rating action of May 1992, 
the RO assigned a 50 percent evaluation for the veteran's 
service-connected psychiatric disability, later made 
effective from July 12, 1991, the date of claim.  

In February 1993, the veteran appeared and gave testimony at 
a hearing before the undersigned Board member sitting at the 
RO.  In June 1994, the Board remanded this case for further 
development.  In a decision of June 1995, the Board granted 
an increased 70 percent evaluation, for schizophrenia but no 
more, noting that the active psychotic manifestations were 
not such as to support the assignment of a schedular 100 
percent rating.  Also the Board remanded to the RO the issue 
of entitlement to a total rating under the provisions of 38 
C.F.R. § 4.16(c).  In effectuating that grant, the RO again 
set the effective date as the date of claim, that is, July 
12, 1991.

This case was again remanded by the Board in June 1997 for 
further development, which included the ascertaining of the 
veteran's current employment status, affording the veteran a 
special VA psychiatric examination, and consideration of the 
veteran's claim under the VA criteria for rating mental 
disorders in effect prior to November 7, 1996 and under the 
VA criteria for rating mental disorders which became 
effective on that date.  In addition, the RO was instructed 
to consider the provisions of 38 C.F.R. § 4.16 (c) in effect 
prior to November 7, 1996 and 38 C.F.R. § 4.16 (a)(b), in 
effect subsequent to November 7, 1996.  

In order to more properly clarify the issues which had been 
properly developed for appellate review, the Board's decision 
of April 2000 re-characterized the issues on appeal as 
entitlement to a total (100 percent) rating for schizophrenia 
pursuant to the provisions of 38 C.F.R. § 4.16(c), for the 
period prior to November 7, 1996 and entitlement to a total 
rating due to unemployability by reason of service connected 
disability, for the period beginning November 7, 1996.  The 
Board thereupon denied entitlement to a total (100 percent) 
rating for schizophrenia pursuant to the provisions of 
38 C.F.R. § 4.16 (c), for the period prior to November 7, 
1996 and remanded to the RO for further development the issue 
of whether the veteran is entitled to a total rating due to 
unemployability, under both the new and old criteria, for the 
period beginning November 7, 1996.  That development having 
been completed by the RO, this issue is now before the Board 
for appellate consideration.  

Only the issue of entitlement to a total rating due to 
unemployability by reason of service connected disability, 
for the period beginning November 7, 1996 is before the Board 
for appellate consideration at this time.  The issue of 
whether the veteran is entitled to a 100 percent schedular 
rating for schizophrenia, raised by the service 
representative in March 1997, after the Board entered its 
decision granting a 70 percent rating, but no more, is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT  

1. The veteran has a high school education and vocational 
training as a carpenter with occupational experience as a 
warehouseman, kitchen worker, security guard, and 
housekeeper; he is currently employed part time as a 
kitchen worker.  

2. Effective in July 1991, the veteran's schizophrenia, his 
only service connected disability, was rated as 70 percent 
disabling.  

3. On and subsequent to November 7, 1996, the veteran did not 
have active psychotic manifestations of schizophrenia that 
were productive of total social and industrial 
inadapatability.  

4. On and subsequent to November 7, 1996, the veteran's 
service connected schizophrenia has not rendered the 
veteran unable to secure and follow gainful employment.  


CONCLUSION OF LAW 

On and subsequent to November 7, 1996, the criteria for a 
total rating due to individual unemployability by reason of 
service-connected disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veteran's Claims Assistance Act of 2000, 
Public L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although this law was not in effect at the time the RO denied 
entitlement to a total rating due to individual 
unemployability based on the veteran's service connected 
psychiatric disability, he and his representative have been 
informed of the law and regulations governing this issue both 
prior to and subsequent to November 7, 1996 in an October 
1992 Statement of the Case and in numerous supplemental 
statements of the case thereafter, the most recent being 
dated in July 2001.  As noted earlier, this case has been 
remanded by the Board on four occasions and the resulting 
clinical record of the veteran's treatment for his service 
connected psychiatric disability during the relevant time 
period appears to be complete.  There is no indication in the 
record that significant, relevant evidence is available but 
has not been considered.  Therefore no further evidentiary 
development appears to be necessary in regard to the 
veteran's claim for entitlement to a total rating due to 
unemployability by reason of service connected disability, 
for the period beginning November 7, 1996.  

In view of the above, the Board concludes that no further 
action by the RO is necessary in regard to this claim.  Board 
will therefore proceed to consider the merits of this claim 
on the basis of the evidence currently of record.  

I. Factual Background  

A service department medical board was convened in September 
1971 which rendered a diagnosis of schizophrenic reaction, 
paranoid, chronic, severe; manifested by paranoid delusions, 
auditory hallucinations, blocking in thinking, blocking of 
thought processes, loose associations, and constricted 
affect.  The veteran was found unfit for further military 
service.  

In a rating decision of March 1972, the RO granted service 
connection for paranoid schizophrenia and assigned a 10 
percent rating for this disability, effective February 9, 
1972.  

The veteran was hospitalized at a VA facility from March to 
August 1974, following transfer from another VA hospital.  A 
history of two suicide attempts in the previous year was 
noted.  In a rating decision of October 1974, the RO granted 
a 100 percent schedular rating for the veteran's chronic 
undifferentiated schizophrenia, effective February 27, 1974.  

On a VA psychiatric examination in May 1975, the veteran 
described no current psychotic ideation or behavior.  The 
diagnosis was schizophrenic reaction, undifferentiated type, 
from history, in remission with substantial doses of 
phenothiazine producing slowness of movement and flattened 
parkinsonian facial appearance.  In a rating decision of July 
1975, the RO reduced the evaluation for the veteran's chronic 
undifferentiated schizophrenia from 100 percent to 70 percent 
disabling, effective October 1, 1975.  

After a VA psychiatric examination in April 1976, the 
diagnosis was schizophrenic reaction, undifferentiated type, 
from history, in remission.  In a rating decision of June 
1976, the RO reduced the evaluation for the veteran's chronic 
undifferentiated schizophrenia from 70 percent to 10 percent 
disabling, effective September 1, 1976.  No appeal was 
entered from this rating action.  This rating was confirmed 
and continued by subsequent rating actions.  

After a VA psychiatric examination in May 1989, the diagnosis 
was probable schizoaffective disorder, depression, productive 
of moderate to severe social and industrial disability.  In a 
July 1989 rating action, the RO increased the evaluation for 
the veteran's chronic undifferentiated schizophrenic reaction 
from 10 percent to 30 percent disabling, effective February 
18, 1987.  

In July 1991 the veteran filed a claim for a total rating due 
to individual unemployability.  He reported that he had a 
high school education, was currently enrolled in a carpentry 
course, and had occupational experience as a warehouseman and 
security guard.  Currently he was working as a housekeeper.  

After a VA psychiatric examination in August 1991, the 
diagnosis was schizoaffective disorder, depressed, productive 
of moderate social and industrial disability.  

After an examination conducted by a private psychiatrist for 
Social Security disability evaluation purposes in October 
1991, the veteran was said to be psychiatrically disabled to 
a severe degree and the prognosis was poor for significant 
improvement within the foreseeable future.  The physician 
believed that the veteran was disabled for gainful employment 
and was not a candidate for vocational rehabilitation.  

At the time he successfully completed VA vocational training 
in December 1991, the VA counseling psychologist noted that 
the veteran was considered to be employable.  It was stated 
that the veteran had graduated from carpentry school as 
planned after successfully completing the curriculum.  
Following a VA psychiatric examination in May 1992, the 
diagnosis was schizophrenic reaction, undifferentiated type, 
chronic, moderately severe.  The veteran was described as 
being competent.  

In a rating action of May 1992, the RO assigned a 50 percent 
evaluation for the veteran's service-connected psychiatric 
disability, later made effective from July 12, 1991, the date 
of claim.

At a February 1993 hearing at the RO before the undersigned 
Board member, the veteran said that he attended church but 
did not socialize with the other churchgoers.  He preferred 
to stay by himself because he felt nervous around other 
people.  He said that he had trouble following orders from 
his supervisor at work but had not lost time from his job as 
a warehouseman because of illness.  He testified that he 
began working at that job in September 1992 and, prior to 
that time, had worked as a landscaper.  

VA clinical records reflect occasional treatment during the 
early 1990s for psychiatric symptoms including anxiety, 
sleeping difficulties, suicidal thoughts, and hallucinations. 

In July 1994 the Social Security Administration reported that 
the veteran was denied disability benefits in August 1992 by 
an Administrative Law Judge (ALJ).  It was determined that 
the veteran had chronic severe paranoid schizophrenia, but 
was not disabled under Social Security Administration 
governing criteria.  A copy of the determination reflects 
that the ALJ questioned the private doctor's assessment in 
1991 that the veteran was not employable, since such was not 
consistent with the record.  

On a November 1994 VA social and industrial survey, the 
veteran gave a history of having worked off shore for an oil 
company but was dismissed because he was hearing voices.  He 
then went to work for Dresser Industries for six years but 
was again let go because he became paranoid and was hearing 
voices.  He later worked in a warehouse but had many 
accidents.  He then worked as a security guard until his 
employer relocated.  He then attended a trade school program 
in carpentry and subsequently was employed at Target.  In 
August 1994, he obtained a part-time job in the dietetic 
service of a VA hospital.  He worked at the hospital 16 hours 
a week.  He said that his longest continuous period of 
employment was 6 years.  

On VA psychiatric examination in November 1994, the diagnosis 
was schizophrenic reaction, undifferentiated type, with 
paranoid features, in partial remission.  Thereafter, in a 
decision of June 1995, the Board granted an increased 70 
percent evaluation, and remanded a claim for entitlement to a 
total rating based on individual unemployability.  

Pursuant to the Board's remand action, a February 1996 
statement from the veteran's employer was obtained.  It was 
reported that the veteran was a food service worker at a VA 
medical center.  It was noted that the veteran had worked 32 
hours per pay period from July 10, 1994 through June 10, 
1995.  On June 11, 1995, the veteran began to work 40 hours 
per pay period.  It was stated that his salary in 1994 had 
been $2,660.70.  His salary in 1995 had been $8, 679.96, and 
his salary to date in 1996 was $1,493.52.  In a VA Form 21-
4192, dated in September 1996, an official at the VA hospital 
where the veteran was employed indicated that he was still 
working and had made, before deductions, $6,886.72 over the 
previous 12 months.  He also earned benefits such as annual 
leave, sick leave, retirement, and health and life insurance.

During VA outpatient treatment for musculoskeletal complaints 
in May 1997 the veteran was said to be alert and fully 
oriented, but was noted to have a short memory span.  During 
an annual physical examination at a VA medical center in 
August 1997 the veteran was said to be friendly, cooperative, 
and alert.  He was fully oriented and his mood was described 
as somewhat serious.  His affect was appropriate.  It was 
noted that the veteran was being treated for paranoid 
schizophrenia.  

On a VA psychiatric examination in August 1997 the veteran 
reported that he was employed part time by the VA washing 
pots and had been employed by the VA since 1994.  The veteran 
said that he lived by himself and had no friends.  It was 
reported that he stayed by himself and watched TV.  He 
complained of hearing voices and also reported that he had 
trouble sleeping.  The veteran said that these voices would 
occasionally wake him up, although he would also hear voices 
while awake.  It was noted that he still had suicidal 
ideation, but had no paranoid thoughts at the present time.  
He could not say that he enjoyed anything and he felt this 
would make him feel suicidal and depressed.  The veteran 
reported that he did not associate with any of the other VA 
employees and did not enjoy being around anyone.  He said 
that he sometimes thought that other employees "had it in 
for him," but he did not know why he thought that.  In 
addition, he thought that people were sometimes laughing at 
him behind his back.  

On mental status evaluation the veteran was described as 
alert and cooperative, but he had a totally flat affect and 
was unanimated.  He seemed to have chronic depression or 
anhedonia, and took no pleasure in anything.  Vague ideas of 
reference at work were noted.  There was no active paranoid 
ideation other than his feelings that other employees at work 
were trying to get rid of him.  It was noted that he showed 
negative symptoms of paranoid schizophrenia rather than 
positive symptoms.  He seemed severely impaired, but managed 
to keep working at the VA.  The diagnosis was chronic 
undifferentiated schizophrenia with occasional paranoid 
ideation, auditory hallucinations that are vaguely described, 
but with considerable negative symptoms of schizophrenia 
appearing as chronic depression.  The examiner commented 
that, if the veteran were not working, he would consider him 
unable to work.  

During VA outpatient treatment in March 1998 the veteran was 
noted to complain of panic attacks that were associated with 
fears of being alone.  The major symptoms of these attacks 
were feelings of intense dread and fear of being left alone 
when his mother died.  He acknowledged suicidal ideation 
during these attacks, but denied any intent or plan.  In July 
1998 the veteran discussed his auditory hallucinations and 
said that he sometimes got out of bed in response to voices.  
These episodes were said to occur about twice monthly.  In 
January 1999, he was seen with complaints of sleeping 
difficulties.  At that time he denied auditory 
hallucinations, but did describe a feeling that "someone is 
inside my head."  It was also noted that he was keeping busy 
with church activities.  

When seen by the VA in December 1999 the veteran reported 
that he had ceased taking Thorazine because of side effects 
and was taking another medication for his symptoms.  He 
complained of a lack of sleep due to racing thoughts and that 
he would then develop psychotic symptoms due to a lack of 
sleep.  On evaluation, the veteran was oriented times three 
and he denied psychotic symptoms.  His mood was low with a 
congruent affect, but he denied suicidal or homicidal 
ideation.  Judgment and intellect were intact.  

During VA outpatient treatment in April 2000 the veteran was 
noted to be still employed by the VA.  It was noted that he 
felt suicidal and homicidal at times.  He occasionally heard 
voices.  He said that he felt like people were in his head 
when he lies down at night.  It was also noted that he was 
active in his church and that he felt comfortable working.  
Evaluation revealed that he was oriented times 3 and his 
thinking was logical and coherent.  He did have auditory 
hallucinations, but did not express any delusional ideas.  
Some measure of depression was reported, but the veteran was 
not suicidal.  Cognition was intact.  The diagnosis was 
residual type schizophrenia.  The veteran's GAF score was 65.  

On VA examination by a clinical psychologist in July 2001, it 
was noted that the veteran had not been hospitalized for 
psychiatric reasons, that he was not in individual therapy 
and that he was taking medication.  The veteran complained of 
hearing a male voice that told him what to do and how to do 
it.  He said that this voice made it difficult for him to 
concentrate.  The veteran had trouble sleeping if he did not 
take his medicine and would not fall asleep until 3 a.m. or 4 
a.m. without medication.  He reported having sleeping 
difficulties about three times a month.  It was again 
reported that the veteran worked part time for the VA and he 
worked a total of 20 hours a week in the food service.  Prior 
to this job he had worked as a stock room clerk for a 
trucking company and he left that job to work at the VA.  

On evaluation the veteran was described as alert, 
cooperative, and oriented in all spheres.  The veteran's 
affect was flat and his mood was described as stable.  He 
acknowledged anxiety and depression and he evidenced 
difficulty with attention and calculation with poor 
persistence and pacing when completing serial 7s.  There was 
no difficulty with short-term memory and the veteran could 
follow a three stage command.  Some minimal difficulty 
following instructions was reported.  He was able to reason 
in an abstract fashion.  Social judgment was good, but there 
was some difficulty abstracting proverbs.  Psychological 
testing reflected the presence of difficulties concentrating 
and attending.  The presence of a severe personality disorder 
was noted, as were some symptoms of resolving psychosis and a 
mood disorder.  

The diagnoses on Axis I included chronic undifferentiated 
schizophrenia with paranoid features, in partial remission, 
and dysthymic disorder.  A personality disorder not otherwise 
specified was diagnosed on Axis II.  The veteran's current 
GAF score was 60.  The examiner commented that the veteran's 
psychotic symptoms appeared to minimally affect his ability 
to establish effective relationships with people, but the 
veteran's personality disorder affected these relationships 
to a greater degree.  It was further noted that this did not 
seem to affect the veteran's reliability, flexibility, and 
efficiency levels in performing occupational tasks.  There 
appear to be only mild industrial impairment.  It was felt 
that the veteran would function best in occupational settings 
that did not require direct interaction with people.  The 
veteran's symptoms appeared to be in partial remission and 
seemed to be controlled by his medication.  It was the 
examiner's opinion that the veteran's psychiatric symptoms 
would not preclude him from obtaining and sustaining gainful 
employment.  

II. Legal Analysis  


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The Board notes that VA's schedular criteria for rating 
mental disorders were revised effective November 7, 1996, 
during the course of this appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where the 
law and regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
processed has been completed, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). On April 10, 2000, VA's General Counsel issued an 
opinion which addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds, in 
pertinent part, that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board may apply the 
prior regulation to rate the veteran's disability for periods 
preceding and following the effective date of the regulatory 
change if the prior regulation is more favorable to the 
veteran's claim.  If the amended regulation is more favorable 
to the veteran's claim, the Board may only apply the amended 
regulation to rate the veteran's disability on and subsequent 
to the effective date of the regulatory change.  VAOPGCPREC 
3-2000 (April 10, 2000).

In this case, the RO has essentially determined that neither 
the provisions of 38 C.F.R. § 4.16(c) which governed 
consideration of a claim for a total rating based on a single 
service connected disability prior to November 7, 1996 nor 
the provisions of 38 C.F.R. § 4.16(a) (b) which govern such 
claim on or after such a date are more favorable to the 
veteran's claim in this case.  The Board agrees with this 
assessment.  For that reason, the Board deems it appropriate 
to consider the veteran's claim for a total rating due to 
individual unemployability for the period beginning November 
7, 1996 under the provisions of both 38 C.F.R. § 4.16(c) in 
effect prior to that date, and the provisions of 38 C.F.R. 
§ 4.16(a) (b) which became effective on that date.  

Under the provisions of 38 C.F.R. § 4.16 in effect prior to 
November 7, 1996 the provisions of paragraph (a) of this 
section [relating to the assignment of a total disability 
rating for compensation based on individual unemployability] 
are not for application in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder is 
claimed to preclude a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1996).  

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9204 (chronic undifferentiated schizophrenia) in effect prior 
to November 7, 1996, a 100 percent rating is warranted if 
there are active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish healthy and 
effective interpersonal relationships.  The principle of 
social and industrial adaptability as the basic criterion for 
rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e. which 
produce impairment of earning capacity. 38 C.F.R. § 4.129 
(1996).  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  In evaluating disability from psychotic 
disorders, it is necessary to consider, in addition to 
present symptomatology or its absence, the frequency, 
severity, and duration of previous psychotic periods and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record. 38 C.F.R. § 4.130 (1996).  

During the applicable time period, the veteran's sole 
service-connected psychiatric disorder, undifferentiated 
schizophrenia, was evaluated as 70 percent disabling.  Thus, 
the percentage threshold set forth in the above regulation 
was clearly met.  Next the Board must determine whether the 
veteran's mental disorder is productive of symptoms of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  After a 
careful scrutiny of all the evidence, the Board concludes 
that it did not.

It is relevant to note initially that the veteran has been 
employed on a part-time but regular basis during the entire 
period subsequent to November 7, 1996 and indeed has been 
employed for most of the period since he filed his current 
claim in the early 1990s.  During a VA psychiatric 
examination in August 1997 the veteran described a life style 
that was very isolated socially in that he indicated that he 
did not interact with fellow workers at a VA facility.  
However, subsequently he indicated that he was kept busy by 
church activities and it was also subsequently reported that 
he felt comfortable working, which suggests that the veteran 
is by no means completely isolated socially.  On the August 
1997 examination the veteran also described hearing voices, 
but it appears elsewhere in the record that this symptom 
largely manifest at night while the veteran is in bed and, 
moreover, occurs only about two times a month.  Complaints of 
difficulty sleeping were also reported during treatment in 
the late 1990s, but this symptom appears to be a problem only 
when the veteran failed to take his medication.  The record 
does not show that the veteran's psychiatric symptomatology  
has resulted in significant time lost from work in recent 
years and it also does not appear from the record that his 
psychiatric disability requires frequent treatment, other 
than with medication.  He was not hospitalized for 
psychiatric symptoms during the course of the appeal.  While 
the veteran was noted on his July 1991 examination to suffer 
from some continuing paranoid ideation, depression, and from 
hearing voices during the night time, it was noted during the 
examination that his psychotic symptoms appear to minimally 
affect his ability to establish effective relationships with 
people, and it was further noted that this symptomatology did 
not seem to affect the veteran's reliability, flexibility, 
and efficiency levels in performing occupational tasks.  Only 
mild industrial impairment was reported on the veteran's 
recent VA examination in July 2001 and the veteran's GAF 
score was reported to be 60 at that time.  Such a score 
indicates that the veteran is employable.  

In view of the above the Board concludes that, on and after 
November 7, 1996, the veteran's schizophrenia was not 
manifested by active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability, rendering him 
unable to obtain gainful employment commensurate with his 
education and occupational experience.  Therefore, a total 
rating under 38 C.F.R. § 4.16 (c) on and subsequent to 
November 7, 1996 is not warranted.  

It remains for the Board to consider whether the veteran's 
service connected schizophrenia, currently assigned a 70 
percent rating, may be considered to render him unemployable 
under the provisions of 38 C.F.R. § 4.16 (a)(b) effective on 
and subsequent to November 7, 1996.  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  

Since the veteran's sole service connected disability is 
chronic undifferentiated schizophrenia currently evaluated as 
70 percent disabling, he meets the criteria of 38 C.F.R. 
§ 4.16(a).  Therefore, 38 C.F.R. § 4. 16(b) which provides 
for extraschedular consideration of the issue of a total 
rating for compensation purposes based on individual 
unemployability is not for application in this case.  

As noted earlier, it is apparent that the veteran has severe 
disability due to symptoms of schizophrenia including 
depression, anxiety, sleeping difficulties, auditory 
hallucinations, and some paranoid ideation.  However, 
examinations and evaluations conducted in recent years have 
consistently found the veteran to be alert and fully 
oriented.  GAF scores of 60 and higher have been assigned, 
and such scores indicate that he is employable.  The Board 
notes that, pursuant to the American Psychiatric Association, 
Quick Reference to the Diagnostic Criteria from DSM-IV 46 
(1994), a score of 60-51 reflects moderate symptoms (i.e. 
flat affect and circumstantial speech, occasional panic 
attacks) or any moderate difficulty in social, occupational, 
or school functioning (e.g. few friends, conflicts with 
peers, coworkers).  The veteran has a long history of 
consistent, employment despite his disabling symptoms due to 
schizophrenia and the examiner on his most recent VA 
examination noted that the veteran's psychotic symptoms did 
not seem to affect the veteran's reliability, flexibility, 
and efficiency levels in performing occupational tasks.  
There appear to be only mild industrial impairment at that 
time.  The examiner on this examination also specifically 
stated that the veteran was capable of obtaining and 
sustaining gainful employment.  

In view of the above, the Board concludes that the veteran's 
service connected schizophrenia does not preclude him for 
obtaining and sustaining gainful employment commensurate with 
his educational level and occupational experience.  
Therefore, the veteran does not meet the criteria for a total 
rating for compensation purposes under the provisions of 
38 C.F.R. § 4.16(a) for the period beginning on November 7, 
1996.  


ORDER

Entitlement to a total rating due to individual 
unemployability by reason of service connected disability, 
for the period beginning November 7, 1996 is denied 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

